PER CURIAM.
Rafael Cornelio Brito appeals the district court’s dismissal without prejudice of his 42 U.S.C.A. § 1983 (West Supp. 2001) action because he failed to pay a filing fee or petition the court to proceed in forma pauperis. After Brito noted this appeal, the district court granted Brito’s motion to reconsider, vacated judgment, and reinstated his § 1983 action. Brito v. Department of Justice, No. CA-01-384 (E.D.Va. Sept. 24, 2001). We therefore dismiss the present appeal as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.